DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no antecedent basis concerns in the present claim language.

Examiner finds no 35 USC 101 rejections in the current claim language.

Double Patenting Considerations:
The parent Application of the present case has been issued as U.S. Pat. No. 11,144,325.  The ‘325 patent does not contain the feature “determining that the cluster has sufficient resources to onboard the new tenant based on the new tenant resource requirements, the resource commitments for the cluster, and the historical resource usage for the cluster”.
Therefore, the present Application is not rejected under double patenting.

Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (16/220,680, now U.S. Patent No. 11,144,325)).
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 – 24, 26 – 33, and 35 – 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suchter et al. (U.S. Pat. Pub. No. 2015/0006716) (Systems, Methods, and Devices for Dynamic Resource Monitoring and Allocation in a Cluster System).

1.1	Regarding claim 21, Suchter discloses a method for new tenant onboarding, comprising:
in an information processing apparatus comprising at least one computer processor (paragraph 10; paragraph 55 “CPU processors”):
determining new tenant resource requirements for a new tenant (paragraph 65 “requirements set forth by a client and/or user …”; paragraphs 138, 140);
determining resource commitments for a cluster (paragraph 55 “typical computer clusters require …”; paragraphs 140; paragraph 158 “virtual cluster based on the required resource necessary for processing the job …”);
determining a historical resource usage for the cluster (paragraph 174 “utilizing job histories for improving resource allocation of a computer cluster …”; paragraph 176 “historical resource utilization of jobs and predicting the utilization rates of the particular jobs …”);
determining that the cluster has sufficient resources to onboard the new tenant based on the new tenant resource requirements, the resource commitments for the cluster, and the historical resource usage for the cluster (paragraph 112 “sufficient computer resources to continuously monitor, track, analyze, log, and/or control the allocation of computer resources on a particular node …”); and
onboarding the new tenant to the cluster (paragraphs 65, 66, 138, 140).1.2	Per claim 22, Suchter teaches the method of claim 21, wherein the new tenant resource requirements comprise a new tenant memory requirement, a new tenant Vcore requirement, and a new tenant storage requirement (paragraphs 49, 52)1.3	Regarding claim 23, Suchter discloses the method of claim 21, wherein the new tenant resource requirements are based on a workload type (paragraph 131 “historically such tasks of this type use excess network capacity …”; paragraphs 129, 134).1.4	Per claim 24, Suchter teaches the method of claim 23, wherein the workload type comprises batch, streaming, or archive (paragraph 47 “database”; paragraphs 86, 88).1.5	Regarding claim 26, Suchter discloses the method of claim 21, wherein the resource commitments for the cluster is based on a service level agreement for the cluster (paragraph 163 “service level requirements”; paragraph 164).1.6	Per claim 27, Suchter teaches the method of claim 21, wherein historical resource usage data for the cluster is retrieved from a database (Fig. 15; paragraph 163; paragraph 187).1.7	Regarding claim 28, Suchter discloses the method of claim 21, wherein the historical resource usage is based on an average resource usage over a period of time (paragraph 50 “I/O accesses per unit time …”).1.8	Per claim 29, Suchter teaches the method of claim 21, further comprising: updating the resource commitments for the cluster with the new tenant resource requirements (paragraph 95 “resource monitoring and allocation system requires continuous updated information …”).1.9	Regarding claim 30, Suchter discloses a method for new tenant onboarding, comprising:
in an information processing apparatus comprising at least one computer processor (paragraph 10; paragraph 55 “CPU processors”):
determining new tenant resource requirements for a new tenant (paragraph 65 “requirements set forth by a client and/or user …”; paragraphs 138, 140);
determining resource commitments for a cluster (paragraph 55 “typical computer clusters require …”; paragraphs 140; paragraph 158 “virtual cluster based on the required resource necessary for processing the job …”);
determining a historical resource usage for the cluster (paragraph 174 “utilizing job histories for improving resource allocation of a computer cluster …”; paragraph 176 “historical resource utilization of jobs and predicting the utilization rates of the particular jobs …”);
determining that the cluster has does not have sufficient resources to onboard the new tenant based on the new tenant resource requirements, the resource commitments for the cluster, and the historical resource usage for the cluster (paragraph 112 “sufficient computer resources to continuously monitor, track, analyze, log, and/or control the allocation of computer resources on a particular node …”);
allocating additional resources to the cluster (paragraph 169 “allocate additional resources to existing jobs …”; paragraphs 172, 164); and
onboarding the new tenant to the cluster (paragraphs 65, 66, 138, 140).
1.10	Per claims 31 – 33, and 35 – 38, the rejection of claims 21 – 24, and 26 – 29 apply.



For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/